Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 12 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “an ambient pressure which is sufficiently high to cause the control body to move the main valve closure body into the open position due to a low 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, 12 and 25 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lindholst WO 93/16309.

Lindholst disclsoes:
1. A valve having a predetermined low pressure side, comprising:

a control body (14), fixedly connected to the main valve closure body, such that a position of the main valve closure body is fixed relative to a position of the control body (via 12),
a control chamber (22), partially defined by the control body, whereby a volume of the control chamber is variable in relation to the position of the control body (compare FIGS 1 and 2, as the diaphragm moves up the volume of 22 decreases),
a trigger valve (24, 25, 26a, 26b, 28, 29, 30, 31, 32, 33, 34, 36, 42, 44, 46, 48), which is movable between an open state (FIG 1) and a closed state (FIG 2), and which, 
in the open state (FIG 1), connects the control chamber (22) to an ambient pressure (via 48) which is sufficiently high to cause the control body to move the main valve closure body into the open position (of FIG 1, where 20 is open to 50, 52) due to a low pressure urging force applied to the low pressure side and the main closure body (vacuum from 54), wherein, with the main valve closure body in the open position (FIG 1), an air flow from the ambient pressure is generated through an opening (around 12, through 58) due to a low pressure on the low pressure side of the valve (due to the vacuum pressure acting on 54 tending to pull the valve down, and the ambient pressure in 22 tending to push the valve down), and,
in the closed state (FIG 2), connects the control chamber to a control connector (44) to permit a suction source coupled to the control connector (col. 5 line 19) to generate a closure force on the control body that overcomes the low pressure urging force applied to the main closure body to cause the main valve closure body to be in a closed position (of FIG 2, e.g., col. 5 line 32 to col. 6 line 4).

2.  The valve as claimed in claim 1, wherein the control body (14) has an effective area exposed to the control chamber (22) which is greater than an effective area of the main valve closure body (16) exposed to the low pressure side of the valve (see the relative diameters of 14 and 16; FIG 1, 2).

5. The valve as claimed in claim 1, wherein the control body (14) is formed as a substantially planar member and oriented parallel with the main valve closure body (see FIGS 1, 2).
8. The valve as claimed in claim 1, wherein the main valve closure body is biased towards the closed position (by way of the vacuum force from 44).
12. The valve as claimed in claim 1, further comprising a trigger actuator (32) configured to control a state of the trigger valve.
25. The valve of claim 1, wherein the trigger valve further comprises an ambient air opening (48); wherein, when the trigger valve is in the open state (FIG 1), the trigger valve is configured to open a first airflow pathway (46, 24) from the ambient air opening through a trigger opening (46) and into the control chamber and close a second airflow pathway (proximate 42) to the control connector; wherein, when the trigger valve is in the closed state (FIG 2), the trigger valve is configured to close the first airflow pathway from the ambient air opening and open the second airflow pathway from the control chamber through the trigger opening to the control connector (as mapped; see FIG 2).

Claim(s) 1-2, 4-6, 8, 12, 19 and 22-25 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Festool (DE 10 20150113 189 A1).

Regarding claim 1, Festool discloses a valve having a predetermined low pressure side, comprising:
a main valve closure body (36), arranged on the low pressure side of
the valve (inside of the housing 32) and moveable to open towards the low pressure side (downward, as seen in the Figures),
a control body (43), fixedly connected to the main valve closure body, such that a position of the main valve closure body is fixed relative to a position of the control body,
a control chamber (the space above 43 and below 41), partially defined by the control body, whereby a volume of the control chamber is variable in relation to the position of the control body (as 43 moves upward the volume gets smaller),
 and a closed state (FIG 4, in which the trigger valve closes the control chamber off from the atmosphere, same as Applicant’s trigger valve) and which, 
in the open state (FIG 5), connects the control chamber to an ambient pressure (atmospheric) which is sufficiently high to cause the control body (43) to move the main valve closure body into the open position (i.e., downward, as shown in FIG 5) due to a low pressure urging force applied to the low pressure side and the main closure body (vacuum pressure is present on the lower pressure side via 15), wherein, with the main valve closure body in the open position (as shown in FIG 5), an air flow from the ambient pressure is generated through an opening (between 32 and 39) due to a low pressure on the low pressure side of the valve (applied via vacuum at 15), and
in the closed state (FIG 4), connects the control chamber to a control connector (from 73 to 17) to permit a suction source coupled to the control connector to generate a closure force on the control body that overcomes the low pressure urging force applied to the main closure body to cause the main valve closure body to be in a closed position (as shown in FIG 4, the arrows T2 represent vacuum force that acts upward on the diaphragm to pull the main valve closed.)

Regarding claim 2, Festool discloses wherein the control body (43) has an effective area exposed to the control chamber which is greater than an effective area of the main valve closure body exposed to the low pressure side of the valve (compare the size of the top of 43 to the size of the bottom of 36).
Regarding claim 4, Festool discloses wherein the main valve closure body (36) is formed as a substantially planar member.
Regarding claim 5, Festool discloses wherein the control body (43) is formed as a substantially planar member and oriented parallel with the main valve closure body (e.g., see FIG 4).
Regarding claim 6, the use of a piston/cylinder instead of a diaphragm was notoriously well-known in the art as of the effective filing date (taken as admitted prior art as Applicant did not traverse the prior assertion of well-known status), and it would have been obvious to use a piston/cylinder instead of Festool’s diaphragm for example to increase durability.
Regarding claim 8, Festool discloses wherein the main valve closure body is biased towards the closed position (at least by the vacuum pressure, in the position of FIG 1).
 trigger valve. 
Regarding claim 19, Festool discloses a system (10) for separating particles from a fluid flow, comprising:
a separator comprising a separator housing (12) that encloses a separator body (29),
a suction generator (15, which is “a suction subassembly for generating a suction stream”; alternatively read as the inherent vacuum pump), connected to the separator housing (all parts are connected, at least indirectly) at a downstream side of the separator body (the top, see FIG 4),
an inlet (18) for particle-laden fluid, the inlet connecting to the separator housing at an upstream side of the separator body (the right side, see FIG 4), and
a valve as claimed in claim 1 (see the analysis of claim 1), wherein the main
valve closure body is openable inwardly into the separator housing (as shown in FIG 5).
Regarding claim 22, Festool discloses an accumulator (the space above 17, below 73) arranged to accumulate a vacuum, and selectively connected to the control space (via 62), to apply said vacuum to the control space.
Regarding claim 23, the claimed method steps would necessarily be performed during the normal and usual operation of Festool’s device.  The method steps are considered to clearly correspond to the operation of the structure set forth in the analyses above.
However, in case further explanation is needed, Festool discloses:
23.    A method of operating a separator (10) having a separator body (29) arranged in a separator housing (12), with a separator inlet (18) arranged upstream of the separator body and a separator outlet (15) arranged downstream of the separator body, the method comprising:
providing a valve (14) as claimed in claim 1 on a downstream side of the separator body (see the analysis of claim 1 above), such that the valve in its closed state prevents communication between an inside of a separator housing and an outside of the separator housing (as shown in FIG 4), and in its open state allows communication between the inside of the separator housing and the outside of the separator housing (as shown in FIG 5),
applying a suction to the separator space outlet (via the vacuum pump),

for a resulting force generated on the control body to be higher than a force generated by the suction on the main valve closure body (resulting in the position of FIG 4).
24. The method as claimed in claim 23, further comprising causing the trigger valve to shift from a closed position to the open position, whereby the force generated on the control body is reduced, such that the suction applied to the main valve closure body causes the main valve closure body to open the valve to the outside of the separator housing (when the valve transitions from FIG 4 to FIG 5).
25. The valve of claim 1, wherein the trigger valve further comprises an ambient air opening (at the top of 67); wherein, when the trigger valve is in the open state (FIG 2), the trigger valve is configured to open a first airflow pathway (through 67) from the ambient air opening through a trigger opening (at the bottom of 67) and into the control chamber and close a second airflow pathway (proximate 73) to the control connector; wherein, when the trigger valve is in the closed state (FIG 2), the trigger valve is configured to close the first airflow pathway from the ambient air opening and open the second airflow pathway from the control chamber through the trigger opening to the control connector (when in the position of FIG 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Festool as applied to claim 1 above, further in view of Larner (US Re. 29,481) and Ruchser (US 4,067,357).
Festool discloses the valve as claimed in claim 1, wherein the control chamber is defined by the control body (43), a base body (41) and a flexible membrane (50) sealingly connecting the control body (43) with the base body (41), such that a volume of the control chamber is variable.
Festool does not disclose wherein said trigger valve is a pressure balanced valve.  Larner teaches that it was known in the art as of the effective filing date to form a similar trigger valve (5, which is a pilot valve that is also a supply and exhaust valve, same as in 
Festool nor Larner renders obvious wherein the trigger valve moves in a second direction that is substantially perpendicular to a first direction in which the main valve closure body moves.  Ruchser teaches that it was known in the art as of the effective filing date to arrange a trigger valve to move in a second direction that is substantially perpendicular to a first direction in which a main valve closure body moves (see the analysis of Ruchser, set forth above).

Claim 9 and 10 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Festool as applied to claim 1 above, further in view of Larner (US Re. 29,481).
Regarding claim 9, Festool discloses the invention as claimed but does not disclose the trigger space and first and second trigger closure bodies as required of claim 9.  Larner teaches that it was know to reduce the required actuation force of a trigger valve (i.e., making it pressure-balanced) by forming the trigger valve to comprise: a trigger space (e.g., the part of the spool cavity in which 26 is located), a first trigger closure body (36) operable on a first trigger seat (40) facing outwardly of the trigger space (same arrangement as Applicant’s St1 facing outward of trigger space Ct1, Ct2, Ct3), and a second trigger closure body (26), rigidly connected to the first trigger body and operable on a second trigger seat (32) facing inwardly of the trigger space.  Regarding claim 10, Larner teaches wherein the trigger closure bodies present areas exposed to the trigger space, wherein the areas are equal (see FIG 1, the areas of 32 and 40 are equal).  It would have been obvious to use form Festool’s trigger valve to have these features in the name of reducing required actuator force.

Claims 20 and 21 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Festool as applied to claim 1 above.
Regarding claim 20, inlet valves were well-known in the art as of the effective filing date for preventing escape of debris (taken as admitted prior art as Applicant did not traverse the prior assertion of well-known status) and it would have been obvious to use an inlet valve to close the Festool’s inlet to prevent the escape of debris from the housing through the inlet when the vacuum is off.
.

Claim 26 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholst as applied to claim 1 above.

Lindholst discloses all the limitations of claim 1, but not the additional limitations of claim 26.  However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to allow, when the valve is fully open (i.e., FIG 1), the control chamber to expand into and reduce a volume of a flow area of the valve, wherein the air flow from the ambient pressure through the opening to the low pressure passes through the flow area, because applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Lindholst’s arrangement, because in either arrangement ambient pressure is supplied through the main valve as the main valve opens.  


Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. 
Applicant essentially argues that the “open” and “closed” positions of the trigger valves in the prior art operate differently than claimed.  However Applicant’s arguments ignore the examiner’s reading of these positions on the prior art, where the open position is open to atmosphere, and the closed position is closed to atmosphere.  What is more, this is the same as in Applicant’s invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/25/2022